Boardman, J.:
The petitioner’s policy was issued to the petitioner upon this express condition and agreement: “The said premiums shall be paid on or before the days above mentioned for the payment thereof; * * * and, in default thereof, then, and in every - such case, the said company shall not be liable for the payment of the sum assured, or any part thereof, and this policy shall cease and determine.”
By the policy, the premiums were to be paid in semi-annual *10payments of $58.16, “ on or before the third days of January and July in each year during the continuance of the policy, until she shall have paid twenty full years’ premiums,” and the policy is dated July 3d, 1868. The premiums were regularly paid until January 3, 1870, and since that date no premiums have been paid nor other action had. In March, 1877, the corporation was-dissolved and a receiver appointed. The petitioner now claims a paid-up policy upon a surrender of the old policy, or that she should be allowed to participate in the assets of the defunct corporation.
The policy lapsed by virtue of the conditions tnerein contained, by neglect for over seven years to pay the premium. If the petitioner could demand a paid-up policy after a neglect to pay her premium when duo, it could only be within a reasonable time thereafter. Certainly seven years is far too long to come within so indulgent a rule as that suggested. When it is added that the corporation was dissolved before any surrender of the policy, and that a receiver had been appointed, the application comes too late.
But we arc inclined to think no paid-up policy could legally be demanded after a forfeiture of the petitioner’s policy by nonpayment of premiums. When the policy was forfeited for any reason, it ceased to exist as a valid contract upon which this or any other application could bo based.
The order is clearly right, and must be affirmed, with $10 costs and disbursements, to be paid by appellants to the receiver.
Learned, P. J., and Tapean, J., concurred.
Order affirmed, with $10 costs and printing, to be paid by appellants to receiver.